COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                August 6, 2015
                              No. 10-15-00241-CV
               IN THE INTEREST OF L.S., E.S., AND I.O., CHILDREN
                                       
                                       
                         From the 85th District Court
                             Brazos County, Texas
                        Trial Court No. 14-001789-CV-85
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This appeal has been considered by the Court.  Because the Court finds that it does not have jurisdiction of the appeal, it is the judgment of this Court that the appeal is dismissed.  
It is further ordered that, the Texas Department of Family and Protective Services, is awarded judgment against Crystal O'Banion for the Texas Department of Family and Protective Services's appellate costs that were paid, if any, by the Texas Department of Family and Protective Services; and all unpaid appellate court cost, if any, is taxed against Crystal O'Banion.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.	
							PER CURIAM												SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk